Citation Nr: 1708049	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-35 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for mood disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for mood disorder (claimed as stress issues, anxiety, and depression) and assigned a 30 percent rating, effective January 13, 2010.  

This matter was before the Board in July 2014, at which time the Board remanded the matter for further evidentiary development, including scheduling a VA examination to assess the current severity of the Veteran's mood disorder symptoms.  

Pursuant to the Board's remand directives, a VA examination was performed in September 2014.  In a rating decision dated April 2015, the RO increased the disability rating for a mood disorder to 50 percent, effective January 13, 2010.  As the increased rating does not constitute a full grant of all benefits possible, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Subsequently, this matter was before the Board in May 2016, at which time it was remanded to obtain additional VA treatment records from January 2011 to May 2012.  The additional records were obtained and the RO readjudicated the issue in a supplemental statement of the case (SSOC) dated in July 2016.  In light of these actions, the Board finds that there has been substantial compliance with the previous remand directives for the claim of an initial increased rating for service connected mood disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The Veteran's mood disorder has been manifested by occupational and social impairment with reduced reliability and productivity.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for a mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9435 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The claim adjudicated herein stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

For the claim adjudicated herein, service treatment records and post-service treatment records have been obtained.  Responses from the Social Security Administration indicate that they do not have records associated with the Veteran.  Additionally, the Veteran has not identified any additional records that should be attained.  Accordingly, VA's duty to assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in March 2010 and September 2014.  These examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's mood disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In the case of an initial increased rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Rating Criteria

The Veteran's mood disorder has been rated under Diagnostic Code 9435.  

Under the General Rating Formula, a 50 percent disability rating will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9435.  

A 70 percent disability rating applies when occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.  

A 100 percent disability rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The nomenclature employed in the rating schedule for mental disorders is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-5").  38 C.F.R. § 4.130 (2016).  The earlier DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Also, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting her level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126 (a).  
"[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Therefore, although a veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

Factual Background and Analysis

The Veteran's mood disorder associated with bilateral hearing loss has been assigned an initial 50 percent rating, effective January 13, 2010.  

VA treatment records dated from January 2010 to March 2010 indicate that the Veteran complained of fear and anxiety related to hearing loss, nightmares, and problems sleeping.  The Veteran denied suicidal ideations and hallucinations.  
GAF scores of 50 and 60 were assigned.  

The Veteran was afforded a VA examination in March 2010.  The Veteran relayed that he had not worked since 2007 due to his hearing loss.  It was noted that the Veteran lives alone and has been a widower for 7 years.  He indicated that he has 
3 children who are "grown and gone."  He stated that he lives in the woods a lot.  He relayed that he had fear and anxiety mostly during the nighttime.  The examiner noted that the Veteran had no impairment of thought processes or communication, he denied any hallucinations and delusions, and did not have any obsessive or ritualistic behavior.  When asked about suicidal ideations, the Veteran reported that he had passing thoughts but they were not serious thoughts.  The Veteran did not have any panic attacks.  The Veteran reported anxiety and depression due to the isolation that hearing loss imposes.  The examiner assessed the Veteran with a mood disorder due to hearing loss.  The mood is depression and anxiety.  The examiner assigned a GAF score of 52.  

Subsequent VA treatment records dated in June 2010 through May 2011 indicate that the Veteran began to complain of panic attacks and post-traumatic stress disorder (PTSD) symptoms.  The Veteran relayed a history of panic attacks dating back to years in service.  The Veteran endorsed passive suicidal ideations but denied any plan or intent due to his family.  He denied any hallucinations or delusions.  The Veteran was assigned a GAF score of 49-51 during this time period.  

A letter opinion dated in May 2011 was submitted by a VA psychologist, D.G., Ph.D.  The psychologist indicated that the Veteran was seeking treatment at the Cognitive Behavioral Therapy (CBT) Clinic at the VA for PTSD, panic disorder with agoraphobia, and major depressive disorder.  The Veteran's PTSD is associated with his experiences in the military and the symptoms include intrusive memories, nightmares, physiological reactivity to reminder cues, avoidance of speaking, situational avoidance of a crowded situation, sleep impairment, hypervigilance, panic attacks, depressed mood, and suicidal ideation.  The psychologist opined that the Veteran's symptoms were severe and he was fully impaired in occupational functioning and moderately to highly impaired in social functioning.  

Subsequent VA treatment records dated in June 2011 to November 2011 indicate that the Veteran continued to experience PTSD symptoms and panic attacks.  The Veteran reported improvements with his day time anxiety but problems with anxiety during the nighttime.  The Veteran denied suicidal ideations, delusions, and hallucinations.  He was assigned a GAF score of 51 throughout this time period.  
A letter opinion dated in November 2011 was submitted by a VA psychologist, D.G., Ph.D.  The Veteran continued his treatment at the CBT clinic for symptoms of PTSD, panic disorder with agoraphobia, and major depressive disorder, recurrent, without psychotic features.  The psychologist again opined that the Veteran was fully impaired in occupational functioning and moderately to highly impaired in social functioning.  

Subsequent VA records dated in 2011, 2012, and 2013 indicate the Veteran continued to have panic attacks, nightmares, and was anxious and nervous.  The Veteran reported anxiety with fishing, shopping, hanging out with his girlfriend's family, and attending family reunions.  He continued to attend the CBT clinic for panic disorder and PTSD.  In May 2012, the Veteran reported an improved level of functioning and was able to purchase his own food, shop, manage financial affairs, and was socially effective.  In 2012 the Veteran reported mild suicidal ideations but denied any plan or intent.  The Veteran was assigned GAF scores of 50-55.  

The VA treatment records dated in 2014 indicate the Veteran had livable depression and anxiety which he takes day by day, denied mania, hallucinations, and current suicidal ideations.  The Veteran admitted to passive thoughts of suicide but no plan or intent.  The Veteran's thought content was without paranoia, obsessions, and phobias.  In September 2014, the Veteran reported for a booster session after completing exposure therapy in May 2013.  He reported worsening nightmares and related avoidance of sleep, and night time anxiety related to trauma in the military.  

The Veteran was afforded a VA examination in September 2014.  The examiner assessed the Veteran with PTSD and depressive disorder related to hearing loss.  The examiner differentiated the symptoms attributable to PTSD versus depressive disorder.  Specifically, nightmares, intrusive thoughts, hypervigilance, hyperarousal, and panic attacks are attributable to PTSD.  Dysphoria, anhedonia, low energy, and feelings of hopelessness are attributable to depression due to hearing loss.  Avoidance behavior, social anxiety, and impaired concentration are common to both PTSD and depressive disorder.  The examiner opined that the Veteran suffered from occupational and social impairment with reduced reliability and productivity.  The examiner further stated that PTSD and depression contribute approximately equally to the Veteran's overall social and occupational impairment.  After the Veteran was diagnosed with mood disorder due to hearing loss in 2010 and went on to participate in outpatient therapy, symptoms of PTSD emerged more strongly and currently.  The Veteran denied current or recent suicidal ideations, bizarre or delusional beliefs.  

VA treatment records dated from October 2014 to June 2016 reveal that the Veteran continued to have panic attacks.  Although the symptoms of anxiety and depression continued, the symptoms were less with medications.  The Veteran denied suicidal ideations, hallucinations and delusions.  His judgment was intact.  The Veteran's short and long term memory revealed no deficits and his thought content was without paranoia, obsessions, and phobias.  

After a review of the evidence, the Board finds that a rating in excess of 50 percent for the Veteran's mood disorder is not warranted at any time during the period in question.  The Veteran exhibited symptoms of depression, anxiety, low energy, sleep impairment, and impaired concentration.  Such symptoms have resulted in a level of impairment more nearly contemplated by the current 50 percent rating.  
See 38 C.F.R. § 4.130, Diagnostic Code 9435.  

In finding against a 70 percent rating, the evidence throughout this stage of the appeal does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  In this regard, the Veteran had increased social functioning, to include having a girlfriend, hunting with a grandson, fishing trips, cookouts, and shopping trips.  Although having an anxious/nervous mood, this was noted to be consistent with this diagnosed mood disorder.  Furthermore, VA treatment records over the course of the appeal categorized the Veteran's judgment as "fair."  The evidence fails to show that the Veteran experiences obsessive rituals, hallucinations, or delusions.  Moreover, there is no evidence of neglect of personal appearance and hygiene, impaired thought and judgment, speech intermittently illogical, obscure or irrelevant.  The Veteran's mood disorder during this stage of the appeal is at worst manifested by occupational and social impairment with reduced reliability and productivity.  As such, the disability picture does not more closely approximate the next-higher 70 percent disability rating.  

The Board acknowledges that the Veteran has repeated panic attacks, which is contemplated by the 70 percent disability rating.  However, the Board finds these panic attacks are associated with the Veteran's non-service connected PTSD.  Furthermore, although psychologist D.G. opined that the Veteran was fully impaired in occupational functioning and moderately to highly impaired in social functioning, there is no evidence this impairment is due to the Veteran's service connected mood disorder.  As noted in the April 2016 Board remand, VA granted the Veteran TDIU in an April 2015 rating decision, effective January 13, 2010 (the same effective date as the mood disorder currently on appeal).  In light of this, the Board reiterates that it will not consider TDIU in this decision.

The Board further notes the Veteran's reports of passive suicidal thoughts.  However, these were scattered and isolated reports and the record fails to show that this was a persistent symptom of his mood disorder, or that it led to impairment either occupationally or socially.  Indeed, it is the policy of VA to try to produces the greatest degree of stability in its disability evaluations.  See 38 C.F.R. § 3.344(a) ("Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.").

The Board notes that the reported GAF scores of 49 to 60 are indicative of moderate to severe symptoms.  While important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Board has considered the actual symptoms and resulting impairment as set forth above, and concludes that a rating in excess of 50 percent is not warranted.  

In sum, the Board finds that at no time during the rating period on appeal has the Veteran's mood disorder warranted a rating in excess of 50 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Extra-schedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's mood disorder, such as depressed mood, panic attacks, sleep impairment, mild memory loss, and difficulty with relationsips, are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Therefore, a remand for referral for extraschedular consideration on a collective basis is not warranted. 


ORDER

Entitlement to an initial rating in excess of 50 percent for mood disorder is denied.



____________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


